


EXHIBIT 10.61

 

 

SIGMA SYSTEMS GROUP (CANADA) INC.

 

Nonstatutory Stock Option Agreement

 


1.             GRANT OF OPTION.

On October 6, 2001 (the “Grant Date”),  Sigma Systems Group (Canada) Inc.
(“Sigma Canada”) granted to Stephen Nicolle (the “Participant”) an option (“Base
Option”) to purchase 4,500,000 shares of Sigma Canada Class B Preferred Shares
(each, a “Class B Preferred Share”) pursuant to the Nonstatutory Stock Option
Agreement (Base) dated October 6, 2001, and in October, 2001, the Participant
purchased from Sigma Canada a total of 4,500,000 shares of Sigma Canada
Non-Voting Common Shares (each, a “Common Share”; with such Class B Preferred
Shares and Common Shares being referred to herein, collectively, as the “Sigma
Canada Shares”) pursuant to the Restricted Stock Agreement (Base) dated October
6, 2001 (“RSA”). As of August 7, 2002, the Participant was vested in 1,218,750
of the Common Shares and 1,218,750 of the Class B Preferred Shares subject to
the Base Option (“Vested Sigma Canada Shares”) and unvested in 3,281,250 of the
Common Shares and 3,281,250 of the Class B Preferred Shares subject to the Base
Option (the “Unvested Sigma Canada Shares”).

Sigma Canada and 1430416 Ontario Inc. (“Holdco”) amalgamated (the
“Amalgamation”) to form the amalgamated company, Sigma Systems Group (Canada)
Inc. (the “Company”), effective as of August 9, 2002.  In connection with the
Amalgamation, Holdco and the Participant executed an agreement regarding the
“Offer and Agreement to Purchase Non-Voting Common Shares granted under the
Restricted Stock Agreement (Base) among Stephen Nicolle and Sigma Systems Group
(Canada) Inc.” (“Holdco Offer”) pursuant to which Holdco purchased all of the
4,500,000 Common Shares and paid for such shares, in part, with the granting of
an option (“Holdco Option”) to purchase the 3,281,250 unvested Common Shares. 
The Holdco Offer also stated that (a) the Holdco Option would be subject to the
same terms as applied to the Common Shares issued under the RSA mutatis
mutandis; (b) the Holdco Option and the Base Option to purchase 3,281,250 of the
unvested Class B Preferred Shares (“Unvested Base Option”) would be assumed by
the Company in connection with the Amalgamation; (c) the Holdco Option and the
Unvested Base Option would be terminated and exchanged for an option (the “Unit
Option”) to purchase 3,281,250 units (each, a “Unit”), with each Unit consisting
of one Company Class B Share and one Company Class C Share, and the agreements
evidencing the Unvested Base Option shall govern the Unit Option mutatis
mutandis except that (i) the exercise price per Unit will be U.S. $0.30; (ii)
the Participant will not receive any vesting acceleration with respect to the
Unit Option for any reason or as a result of any event, including but not
limited to the Amalgamation and the Share Purchase (as defined below) or the
Participant’s termination of employment from Sigma Canada, the Company or
Liberate Technologies at any time for any reason and (iii) the Participant
cannot use a promissory note to pay the exercise price of the Unit Option.

Pursuant to the Share Purchase Agreement dated July 24, 2002, among Liberate
Technologies, 2014120 Ontario Inc., a wholly-owned subsidiary of Liberate
(“Purchase Sub”),

--------------------------------------------------------------------------------


 

the Company, certain holders of the Company’s capital stock (the “Holders”) and
Arjun Jasuja, as the representative of the Holders (the “Share Purchase
Agreement”), Purchase Sub acquired all of the outstanding shares of capital
stock of the Company (the “Share Purchase”).

This agreement (the “Agreement”) evidences the Unit Option (hereinafter, the
“option”) granted by the Company on August 9, 2002 at an exercise price per Unit
of U.S. $0.30 in exchange for the Holdco Option and Unvested Base Option.

Unless earlier terminated, the option granted hereunder shall expire at 11:59
p.m. (Toronto time) on October 6, 2011 (the “Final Exercise Date”).

It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the U.S. Internal Revenue
Code of 1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, (i) the term
“Participant”, as used in this Agreement, shall be deemed to include any person
who acquires the right to exercise the option granted hereby validly under its
terms and (ii) the term “Company” shall include any of the Company’s present or
future parent or subsidiary corporations as defined in Sections 424(e) or (f) of
the Code.


2.             VESTING SCHEDULE.

The option granted hereunder will become vested as to 93,750 of the 3,281,250
Units upon the completion of each successive, continuousone-month period of
service with the Company, with the first of such 93,750 Units becoming vested on
August 11, 2002, so that all of the unvested Units shall be vested by June 11,
2005.  In computing the number of months during which Participant shall have
been employed with the Company, (i) each month of employment shall be deemed to
commence on the 11th day of such month and (ii) a full month of employment shall
be counted if employment continued for a period of more than fourteen (14) days
in such month.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Units for which it
is vested until the earlier of the Final Exercise Date or the termination of the
option granted hereunder pursuant to Section 3 hereof.

Notwithstanding the vesting schedule set forth in this Agreement, the
Participant may elect to exercise any or all of the unvested portion of the
option granted hereunder; provided, however, that (i) the Units received upon
the exercise of such unvested portion shall be subject to a right of repurchase
by the Company at the option exercise price and (ii) such repurchase right shall
lapse at the same rate as the portion of the option so exercised would have
become vested under the terms hereof.  If requested to do so by the Company, as
a condition to the exercise by the Participant of an unvested portion of the
option granted hereunder, the Participant shall enter into a Restricted Stock
Agreement with respect to the Units to be received upon such exercise.  Such
Restricted Stock Agreement shall be on terms substantially similar to the RSA. 
WITHOUT LIMITING THE GENERALITY OF SECTION 7 HEREOF, THE PARTICIPANT ASSUMES ALL
RESPONSIBILITY FOR HIS TAX LIABILITY THAT MAY ARISE AS A RESULT OF ANY EXERCISE
OF AN UNVESTED PORTION OF THE OPTION GRANTED

 

2

--------------------------------------------------------------------------------


 

HEREUNDER, AND THE PARTICIPANT ACKNOWLEDGES THAT IT IS HIS SOLE RESPONSIBILITY
TO TIMELY MAKE ANY DESIRED FILINGS WITH THE INTERNAL REVENUE SERVICE, INCLUDING,
WITHOUT LIMITATION, A FILING UNDER SECTION 83(B) OF THE INTERNAL REVENUE CODE.


3.             EXERCISE OF OPTION.


(A)           FORM OF EXERCISE.  EACH ELECTION TO EXERCISE THE OPTION GRANTED
HEREUNDER SHALL BE IN WRITING IN THE FORM ATTACHED HERETO AS EXHIBIT A, SIGNED
BY THE PARTICIPANT, AND RECEIVED BY THE COMPANY AT ITS PRINCIPAL OFFICE,
ACCOMPANIED BY THIS AGREEMENT, AND PAYMENT IN FULL IN THE MANNER SET FORTH IN
PARAGRAPH (B) BELOW.  THE PARTICIPANT MAY PURCHASE LESS THAN THE NUMBER OF UNITS
COVERED HEREBY, PROVIDED THAT NO PARTIAL EXERCISE OF THE OPTION GRANTED
HEREUNDER MAY BE FOR ANY FRACTIONAL UNITS OR FOR FEWER THAN TEN WHOLE UNITS.


(B)           PAYMENT UPON EXERCISE.  UNITS PURCHASED UPON THE EXERCISE OF THE
OPTION GRANTED HEREUNDER SHALL BE PAID FOR AS FOLLOWS:


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


(2)           IF AND WHEN THE UNITS ARE REGISTERED UNDER THE SECURITIES EXCHANGE
ACT OF 1934 (THE “EXCHANGE ACT”), BY DELIVERY OF UNITS OWNED BY THE PARTICIPANT
VALUED AT THEIR FAIR MARKET VALUE AS DETERMINED BY (OR IN A MANNER APPROVED BY)
THE COMPANY IN GOOD FAITH (“FAIR MARKET VALUE”), PROVIDED (I) SUCH METHOD OF
PAYMENT IS THEN PERMITTED UNDER APPLICABLE LAW AND (II) SUCH SECURITIES, IF
ACQUIRED DIRECTLY FROM THE COMPANY, WERE OWNED BY THE PARTICIPANT AT LEAST SIX
MONTHS PRIOR TO SUCH DELIVERY; OR


(3)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


(C)           CONTINUOUS RELATIONSHIP WITH THE COMPANY REQUIRED.  EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 3, THE OPTION GRANTED HEREUNDER MAY NOT BE
EXERCISED UNLESS THE PARTICIPANT, AT THE TIME HE EXERCISES THE OPTION, IS, AND
HAS BEEN AT ALL TIMES SINCE THE GRANT DATE, AN EMPLOYEE, OFFICER OR DIRECTOR OF,
OR CONSULTANT OR ADVISOR TO, THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE
COMPANY AS DEFINED IN SECTION 424(E) OR (F) OF THE CODE (AN “ELIGIBLE
PARTICIPANT”).


(D)           TERMINATION OF RELATIONSHIP WITH THE COMPANY.  IF THE PARTICIPANT
CEASES TO BE AN ELIGIBLE PARTICIPANT FOR ANY REASON, THEN THE RIGHT TO EXERCISE
THE OPTION GRANTED HEREUNDER SHALL TERMINATE ONE YEAR AFTER SUCH CESSATION (BUT
IN NO EVENT AFTER THE FINAL EXERCISE DATE); PROVIDED, HOWEVER, THAT THE OPTION
SHALL BE EXERCISABLE ONLY FOR THAT PORTION OF THE OPTION THAT HAD BECOME VESTED
ON THE DATE OF SUCH CESSATION.


4.             ADJUSTMENTS FOR CHANGES IN CAPITALIZATION AND CERTAIN OTHER
EVENTS.


(A)           CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION
OR EVENT, OR ANY DISTRIBUTION TO HOLDERS OF UNITS, AS THE CASE MAY BE, OTHER
THAN A NORMAL CASH DIVIDEND, THE NUMBER AND CLASS OF SECURITIES AND EXERCISE
PRICE OF THE OPTION GRANTED HEREUNDER SHALL BE APPROPRIATELY ADJUSTED BY THE
COMPANY TO THE EXTENT THE


 

3

--------------------------------------------------------------------------------


 


COMPANY SHALL DETERMINE, IN GOOD FAITH, THAT SUCH AN ADJUSTMENT IS NECESSARY AND
APPROPRIATE.  IF THIS SECTION 4(A) APPLIES AND SECTION 4(C) ALSO APPLIES TO ANY
EVENT, SECTION 4(C) SHALL BE APPLICABLE TO SUCH EVENT, AND THIS SECTION 4(A)
SHALL NOT BE APPLICABLE.


(B)           LIQUIDATION OR DISSOLUTION.  IN THE EVENT OF A PROPOSED
LIQUIDATION OR DISSOLUTION OF THE COMPANY, THE COMPANY SHALL UPON WRITTEN NOTICE
TO THE PARTICIPANT PROVIDE THAT THE OPTION GRANTED HEREUNDER, TO THE EXTENT NOT
THEN EXERCISED, WILL TERMINATE EFFECTIVE UPON SUCH LIQUIDATION OR DISSOLUTION,
EXCEPT TO THE EXTENT EXERCISED BEFORE SUCH EFFECTIVE DATE.


(C)           REORGANIZATION AND CHANGE IN CONTROL EVENTS.  UPON THE OCCURRENCE
OF A REORGANIZATION EVENT (REGARDLESS OF WHETHER SUCH EVENT ALSO CONSTITUTES A
CHANGE IN CONTROL EVENT), OR THE EXECUTION BY THE COMPANY OF ANY AGREEMENT WITH
RESPECT TO A REORGANIZATION EVENT (REGARDLESS OF WHETHER SUCH EVENT WILL RESULT
IN A CHANGE IN CONTROL EVENT), THE COMPANY SHALL PROVIDE THAT THE OPTION GRANTED
HEREUNDER SHALL BE ASSUMED, OR EQUIVALENT OPTIONS SHALL BE SUBSTITUTED, BY THE
ACQUIRING OR SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF) AND SHALL CONTINUE
TO BECOME VESTED IN ACCORDANCE WITH THE ORIGINAL VESTING SCHEDULE SET FORTH
HEREIN.  FOR PURPOSES HEREOF, THE OPTION GRANTED HEREUNDER SHALL BE CONSIDERED
TO BE ASSUMED IF, FOLLOWING CONSUMMATION OF THE REORGANIZATION EVENT, THE OPTION
CONFERS THE RIGHT TO PURCHASE, FOR EACH UNIT SUBJECT TO THE OPTION IMMEDIATELY
PRIOR TO THE CONSUMMATION OF THE REORGANIZATION EVENT, THE CONSIDERATION
(WHETHER CASH, SECURITIES OR OTHER PROPERTY) RECEIVED AS A RESULT OF THE
REORGANIZATION EVENT BY HOLDERS OF UNITS, AS THE CASE MAY BE, FOR EACH UNIT HELD
IMMEDIATELY PRIOR TO THE CONSUMMATION OF THE REORGANIZATION EVENT (AND IF
HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION CHOSEN
BY THE HOLDERS OF A MAJORITY OF SUCH OUTSTANDING SECURITIES).

Notwithstanding the foregoing, if the acquiring or succeeding corporation (or an
affiliate thereof) does not agree to assume, or substitute for, the option
granted hereunder, then the Company shall, upon written notice to the
Participant, provide that the option granted hereunder will terminate
immediately prior to the consummation of such Reorganization Event, except to
the extent exercised by the Participant to purchase vested Units before the
consummation of such Reorganization Event; provided, however, that in the event
of a Reorganization Event under the terms of which holders of Units will receive
upon consummation thereof a cash payment for each Unit surrendered pursuant to
such Reorganization Event (the “Acquisition Price”), then the Company may
instead provide that the then unexercised portion of the option granted
hereunder shall terminate upon consummation of such Reorganization Event and
that Participant shall receive, in exchange therefor, a cash payment equal to
the amount (if any) by which (A) the Acquisition Price multiplied by the number
of vested Units subject to such unexercised portion of the option, exceeds (B)
the aggregate exercise price of such vested Units.

For purposes of this Agreement “Reorganization Event” shall mean:

(i)            any amalgamation, arrangement, merger, consolidation or similar
transaction of the Company with or into another entity as a result of which all
of the Units of the Company are converted into or exchanged for the right to
receive cash, securities or other property; or

 

4

--------------------------------------------------------------------------------


 

(ii)           any exchange of all of the Units for cash, securities or other
property pursuant to a share exchange transaction.

For purposes of this Agreement “Change in Control Event” shall mean: (i) a
merger, reorganization, or sale of all or substantially all of the assets of the
Company in which the shareholders of the Company immediately prior to such
transaction do not possess more than 50% of the voting power of the surviving
entity (or its parent) immediately after such  transaction in the same
proportion to one another after the transaction as before it; or (ii) any
transaction or series of related transactions by which voting securities
representing the right to elect a majority of the members of the Company’s Board
of Directors are transferred to a single person or to a group of persons acting
in concert with respect to electing directors of the Company.


5.             RIGHT OF FIRST REFUSAL.


(A)           IF THE PARTICIPANT PROPOSES TO SELL, ASSIGN, TRANSFER, PLEDGE,
HYPOTHECATE OR OTHERWISE DISPOSE OF, BY OPERATION OF LAW OR OTHERWISE
(COLLECTIVELY, “TRANSFER”) ANY SECURITIES ACQUIRED UPON EXERCISE OF THIS OPTION,
THEN THE PARTICIPANT SHALL FIRST GIVE WRITTEN NOTICE OF THE PROPOSED TRANSFER
(THE “TRANSFER NOTICE”) TO THE COMPANY.  THE TRANSFER NOTICE SHALL NAME THE
PROPOSED TRANSFEREE AND STATE THE NUMBER OF SUCH SECURITIES THAT THE PARTICIPANT
PROPOSES TO TRANSFER (THE “OFFERED SHARES”), THE PRICE PER UNIT AND ALL OTHER
MATERIAL TERMS AND CONDITIONS OF THE TRANSFER.


(B)           FOR 30 DAYS FOLLOWING ITS RECEIPT OF SUCH TRANSFER NOTICE, THE
COMPANY SHALL HAVE THE OPTION TO PURCHASE ALL (BUT NOT LESS THAN ALL) OF THE
OFFERED SHARES AT THE PRICE AND UPON THE TERMS SET FORTH IN THE TRANSFER
NOTICE.  IN THE EVENT THE COMPANY ELECTS TO PURCHASE ALL OF THE OFFERED SHARES,
IT SHALL GIVE WRITTEN NOTICE OF SUCH ELECTION TO THE PARTICIPANT WITHIN SUCH
30-DAY PERIOD.  WITHIN 10 DAYS AFTER HIS RECEIPT OF SUCH NOTICE, THE PARTICIPANT
SHALL TENDER TO THE COMPANY AT ITS PRINCIPAL OFFICES THE CERTIFICATE OR
CERTIFICATES REPRESENTING THE OFFERED SHARES, DULY ENDORSED IN BLANK BY THE
PARTICIPANT OR WITH DULY ENDORSED STOCK POWERS ATTACHED THERETO, ALL IN A FORM
SUITABLE FOR TRANSFER OF THE OFFERED SHARES TO THE COMPANY.  PROMPTLY FOLLOWING
RECEIPT OF SUCH CERTIFICATE OR CERTIFICATES, THE COMPANY SHALL DELIVER OR MAIL
TO THE PARTICIPANT A CHECK IN PAYMENT OF THE PURCHASE PRICE FOR THE OFFERED
SHARES; PROVIDED, HOWEVER, THAT IF THE TERMS OF PAYMENT SET FORTH IN THE
TRANSFER NOTICE WERE OTHER THAN CASH AGAINST DELIVERY, THE COMPANY MAY PAY FOR
THE OFFERED SHARES ON THE SAME TERMS AND CONDITIONS AS WERE SET FORTH IN THE
TRANSFER NOTICE; AND PROVIDED, FURTHER, HOWEVER, THAT ANY REASONABLE DELAY IN
MAKING SUCH PAYMENT SHALL NOT INVALIDATE THE COMPANY’S EXERCISE OF ITS OPTION TO
PURCHASE THE OFFERED SHARES.


(C)           IF THE COMPANY DOES NOT ELECT TO ACQUIRE ALL OF THE OFFERED
SHARES, THE PARTICIPANT MAY, WITHIN THE 30-DAY PERIOD FOLLOWING THE EXPIRATION
OF THE OPTION GRANTED TO THE COMPANY UNDER SUBSECTION (B) ABOVE, TRANSFER THE
OFFERED SHARES TO THE PROPOSED TRANSFEREE, PROVIDED, HOWEVER, THAT SUCH TRANSFER
SHALL NOT BE ON TERMS AND CONDITIONS MORE FAVORABLE TO THE TRANSFEREE THAN THOSE
CONTAINED IN THE TRANSFER NOTICE.  NOTWITHSTANDING ANY OF THE ABOVE, ALL OFFERED
SHARES TRANSFERRED PURSUANT TO THIS SECTION 5 SHALL REMAIN SUBJECT TO THE RIGHT
OF FIRST REFUSAL SET FORTH IN THIS SECTION 5 AND SUCH TRANSFEREE SHALL, AS A
CONDITION TO SUCH TRANSFER, DELIVER TO THE


 

5

--------------------------------------------------------------------------------


 


COMPANY A WRITTEN INSTRUMENT CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY
ALL OF THE TERMS AND CONDITIONS OF THIS SECTION 5.


(D)           AFTER THE TIME AT WHICH THE OFFERED SHARES ARE REQUIRED TO BE
DELIVERED TO THE COMPANY FOR TRANSFER TO THE COMPANY PURSUANT TO SUBSECTION (B)
ABOVE, THE COMPANY SHALL NOT PAY ANY DIVIDEND TO THE PARTICIPANT ON ACCOUNT OF
SUCH OFFERED SHARES OR PERMIT THE PARTICIPANT TO EXERCISE ANY OF THE PRIVILEGES
OR RIGHTS OF A SHAREHOLDER WITH RESPECT TO SUCH OFFERED SHARES, BUT SHALL, IN SO
FAR AS PERMITTED BY LAW, TREAT THE COMPANY AS THE OWNER OF SUCH OFFERED SHARES.


(E)           THE FOLLOWING TRANSACTIONS SHALL BE EXEMPT FROM THE PROVISIONS OF
THIS SECTION 5:


(1)           ANY TRANSFER OF SECURITIES TO OR FOR THE BENEFIT OF ANY PARENT,
SPOUSE, CHILD OR GRANDCHILD OF THE PARTICIPANT, OR TO A TRUST FOR THEIR BENEFIT;


(2)           ANY TRANSFER PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED
BY THE COMPANY UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR PURSUANT TO A PROSPECTUS FILED IN ACCORDANCE WITH THE SECURITIES LAWS
OF ANY PROVINCE OF CANADA; AND


(3)           THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE SHARES OF CAPITAL
STOCK OF THE COMPANY (INCLUDING PURSUANT TO AN AMALGAMATION, ARRANGEMENT,
MERGER, CONSOLIDATION OR SIMILAR TRANSACTION);

provided, however, that in the case of a transfer pursuant to clause (1) above,
such securities shall remain subject to the right of first refusal set forth in
this Section 5 and such transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Section 5.


(F)            THE COMPANY MAY ASSIGN ITS RIGHTS TO PURCHASE OFFERED SHARES IN
ANY PARTICULAR TRANSACTION UNDER THIS SECTION 5 TO ONE OR MORE PERSONS OR
ENTITIES.


(G)           THE PROVISIONS OF THIS SECTION 5 SHALL TERMINATE UPON THE EARLIER
OF THE FOLLOWING EVENTS:


(1)           THE CLOSING OF THE SALE OF UNITS IN AN UNDERWRITTEN PUBLIC
OFFERING PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE COMPANY
UNDER THE SECURITIES ACT OR PURSUANT TO A PROSPECTUS FILED IN ACCORDANCE WITH
THE SECURITIES LAWS OF ANY PROVINCE OF CANADA; AND


(2)           THE SALE OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK, ASSETS
OR BUSINESS OF THE COMPANY, BY MERGER, CONSOLIDATION, SALE OF ASSETS OR
OTHERWISE (OTHER THAN AN AMALGAMATION, ARRANGEMENT, MERGER, CONSOLIDATION OR
SIMILAR TRANSACTION IN WHICH ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE BENEFICIAL OWNERS OF THE COMPANY’S COMMON SHARES IMMEDIATELY
PRIOR TO SUCH TRANSACTION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN
75% OF THE OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS OF THE RESULTING, SURVIVING OR ACQUIRING CORPORATION IN SUCH
TRANSACTION).


(H)           THE COMPANY SHALL NOT BE REQUIRED (A) TO TRANSFER ON ITS BOOKS ANY
OF THE SECURITIES WHICH SHALL HAVE BEEN SOLD OR TRANSFERRED IN VIOLATION OF ANY
OF THE PROVISIONS SET FORTH


 

6

--------------------------------------------------------------------------------


 


IN THIS SECTION 5, OR (B) TO TREAT AS OWNER OF SUCH SECURITIES OR TO PAY
DIVIDENDS TO ANY TRANSFEREE TO WHOM ANY SUCH SECURITIES SHALL HAVE BEEN SO SOLD
OR TRANSFERRED.


6.             AGREEMENT IN CONNECTION WITH PUBLIC OFFERING.

The Participant agrees, in connection with the initial underwritten public
offering of the Company’s securities pursuant to a registration statement under
the Securities Act or pursuant to a prospectus filed in accordance with the
securities laws of any Province of Canada, (i) not to sell, make short sale of,
loan, grant any options for the purchase of, or otherwise dispose of any Units
held by the Participant (other than those securities included in such offering)
without the prior written consent of the Company or the underwriters managing
such initial underwritten public offering of the Company’s securities for a
period of 180 days from the effective date of such offering, and (ii) to execute
any agreement reflecting clause (i) above as may be requested by the Company or
the managing underwriters at the time of such offering.  Subject to the
foregoing, if such initial public offering is conducted in accordance with the
Securities Act, then promptly upon completion of such offering, the Company
agrees to file in accordance with the Securities Act a Registration Statement on
Form S-8 (or any applicable successor form or form for a foreign issuer)
registering the equity securities then issuable upon any unexercised portion of
the option granted hereunder.  If such initial public offering is conducted in
Canada, the Company agrees to take such reasonable action under applicable
Canadian securities laws to provide comparable liquidity to the Participant of
the equity securities issuable upon any then unexercised portion of the option
granted hereunder.


7.             WITHHOLDING.

(a)           No Units will be issued pursuant to the exercise of this option
unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state, local or foreign
withholding taxes required by law to be withheld in respect of this option.

(b)           The Participant has reviewed with the Participant’s own tax
advisors the federal, state, local and foreign tax consequences arising from
this option grant and the transactions contemplated hereby (including the
consequences of the exercise of any unvested portion of this option).  The
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.  The Participant
understands that the Participant (and not the Company) shall be responsible for
the Participant’s own tax liability that may arise as a result of this option
grant or the transactions contemplated by this Agreement.

(c)           Notwithstanding any provision of this or any other agreement
between the Company and the Participant, the Company shall have the right to
withhold any federal, state, local or foreign taxes required by law to be
withheld with respect to this option or with respect to the Units acquired upon
exercise of this option.  In the event that, for any reason, the Company does
not withhold, or the Participant does not pay, such taxes, then the Participant
shall be obligated to pay such taxes to the Company on demand by the Company.


8.             NONTRANSFERABILITY OF OPTION.

 

7

--------------------------------------------------------------------------------


 

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.


9.             NO RIGHT TO EMPLOYMENT OR OTHER STATUS.

The grant of this option shall not be construed as giving the Participant the
right to continued employment or any other relationship with the Company.


10.           NO RIGHTS AS SHAREHOLDER.

The Participant shall have no rights as a shareholder with respect to any Units
to be distributed under this Agreement until becoming the record holder of such
Units.


11.           GOVERNING LAW.

The provisions of this Agreement shall be governed by and interpreted in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any applicable conflicts of law.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

Dated:  August 9, 2002

SIGMA SYSTEMS GROUP (CANADA) INC.

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.

 

 

 

 

 

STEPHEN NICOLLE

 

 

 

9

 

--------------------------------------------------------------------------------


 

 

EXHIBIT A

 

NOTICE OF STOCK OPTION EXERCISE

Date:

 

 

 

 

Sigma Systems Group (Canada) Inc.

55 York Street, Suite 1100

Toronto, Ontario M5J 1R7

 

Attention:  Treasurer

 

Dear Sir or Madam:

 

I am the holder of a Stock Option Agreement (the “Agreement”) granted to me by
Sigma Systems Group (Canada) Inc. (the “Company”) for the purchase of 3,281,250
Units at a purchase price of US$0.30 per Unit.

I hereby exercise my option to purchase _________ Units for which I have
enclosed [DESCRIBE PAYMENT METHOD] in the amount of $___.  Please register my
certificates for the Units as follows:

 

Name(s):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Tax I.D. #:

 

 

 

I represent, warrant and covenant as follows:

1.             I am purchasing the Units for my own account for investment only,
and not with a view to, or for sale in connection with, any distribution of the
Units or the securities into which the Units are convertible in violation of the
Securities Act of 1933 (the “Securities Act”), or any rule or regulation under
the Securities Act.

2.             I have had such opportunity as I have deemed adequate to obtain
from representatives of the Company such information as is necessary to permit
me to evaluate the merits and risks of my investment in the Company.

3.             I have sufficient experience in business, financial and
investment matters to be able to evaluate the risks involved in the purchase of
the Units and to make an informed investment decision with respect to such
purchase.

 

A-1

--------------------------------------------------------------------------------


 

4.             I can afford a complete loss of the value of the Units and am
able to bear the economic risk of holding the Units and the securities into
which the Units are convertible for an indefinite period.

5.             I understand that (i) the Units and the securities into which the
Units are convertible have not been registered under the Securities Act and are
“restricted securities” within the meaning of Rule 144 under the Securities Act,
(ii) the Units and the securities into which the Units are convertible cannot be
sold, transferred or otherwise disposed of unless they are subsequently
registered under the Securities Act or an exemption from registration is then
available; (iii) in any event, the exemption from registration under Rule 144
will not be available for at least one year and even then will not be available
unless a public market then exists for the Units or the securities into which
the securities are convertible, adequate information concerning the Company is
then available to the public, and other terms and conditions of Rule 144 are
complied with; and (iv) there is now no registration statement on file with the
Securities and Exchange Commission with respect to any securities of the Company
and the Company has no obligation or current intention to register the Units or
the securities into which the Units are convertible under the Securities Act.

Very truly yours,

 

 

 

 

 

 

 

(Signature)

 

 

 

 

A-2

--------------------------------------------------------------------------------

